"Van Brunt, P. J.
I cannot concur with the conclusion arrived at by Mr. Justice Daniels, that, under the facts alleged in the answer, the defendant would be, if they were true, entitled to recover the amount of his deposit. The facts seem to be that the plaintiff contracted to convey to the defendant certain real estate, and the defendant contracted to pay for the same on the 11th day of November, 1889, and paid $300 down. There is no allegation in the answer setting up counter-claim or set-off that the defendant ever was ready to take the property, or that the plaintiff failed in any respect in reference to his part of the contract. It is urged by Mr. Justice Daniels that the defendant has not admitted that he was in default. This is true, but in his affirmative cause of action he has not alleged that he wfas ready and willing *105to perform at the time appointed. It is necessary for him to allege and observe this to succeed in his affirmative cause of action. All that is alleged is that the plaintiff sold the property to somebody else on the 10th of December. Where a seller makes default, the purchaser is not bound to wait forever to dispose of the property to another without giving the purchaser a cause of action. The judgment should b.e affirmed, with costs.
Brady, J., concurs.